2022 IL App (1st) 210914-U
                                            No. 1-21-0914
                                    Order filed September 26, 2022
                                                                                        First Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
                                                              )      Circuit Court of
           Plaintiff-Appellee,                                )      Cook County.
                                                              )
     v.                                                       )      No. 97 CR 13441
                                                              )
 ANTHONY SMITH,                                               )      Honorable
                                                              )      Thomas J. Hennelly,
           Defendant-Appellant.                               )      Judge, presiding.



           JUSTICE COGHLAN delivered the judgment of the court.
           Presiding Justice Lavin and Justice Hyman concurred in the judgment.

                                             ORDER

¶1        Held: Trial court’s judgment denying motion for forensic DNA testing under section 116-
                3 of the Code of Criminal Procedure (725 ILCS 5/116-3 (West 2020)) affirmed.

¶2        Defendant Anthony Smith appeals from the circuit court’s judgment denying his motion

for forensic DNA testing where eyewitness accounts indicated that objects handled by offender

were also touched by others and offender was wearing gloves. For the reasons stated below, we

affirm.
No. 1-21-0914


¶3      Pursuant to an “open” or non-negotiated guilty plea entered on April 7, 2003, defendant

was sentenced to natural life in prison on three counts of murder and 30 years of imprisonment on

three counts of attempt murder. Defendant filed a motion to withdraw his guilty plea, which was

denied by the trial court. The judgment of the trial court was affirmed on direct appeal. People v.

Smith, No. 1-04-0857 (2005) (unpublished order under Supreme Court Rule 23). On September

19, 2017, defendant filed a pro se Motion for Production of Forensic Evidence, which was denied

by the circuit court.

¶4      Defendant pled guilty to first degree murder of Charles Jones, Kevin Percy, and Ashley

Evans, and attempt first degree murder of Larry Ivy, Leroy Graham, and Laura Neal. According

to the stipulated factual basis for the plea, on November 27, 1996, Jones, Percy, Evans, Ivy,

Graham, and Neal were in a parked van when defendant approached and “pretended to sell a car

radio to the occupants of the van.” After handing the radio to the occupants, defendant shot Percy

in the head and climbed into the van. Inside, he shot Jones in the head, fired multiple shots at the

other occupants, exited the van, and continued shooting at the occupants before fleeing in another

vehicle.

¶5      Jones, Percy, and Evans died from their gunshot wounds. Ivy was shot in the head and jaw

and survived; Graham was shot in the back and survived; and Neal was not struck by any of the

shots fired. Defendant was arrested on December 2, 1996 and identified by Ivy, Graham, Neal,

Johnny Bell, and Tamika Evans.

¶6      In September 2003, following a sentencing hearing, the court declined to impose the death

penalty and sentenced defendant to natural life in prison on the three murder counts and 30 years’

imprisonment on each of the attempt murder counts.



                                               -2-
No. 1-21-0914


¶7     On August 19, 2017, defendant filed a pro se Motion for Production of Forensic Evidence,

alleging that he did not match the description given by “key eyewitness, Leroy Graham” of the

shooter. He also claimed that Graham had described one shooter and one gun, but the firearm

evidence showed that multiple firearms were used in the crime. He further argued that firearm

evidence and audio equipment recovered at the scene, as well as his clothing and the clothing of

others present at the scene was not tested for fingerprints or DNA.

¶8     Counsel was appointed for defendant, who filed an amended motion for DNA forensic

testing pursuant to section 116-3 of the Code on March 13, 2018. The motion alleged that based

on the accounts of the three victims and two eyewitnesses, the shooter’s DNA should be on the

“car-radio” the shooter was holding when he entered the van, handed the occupants the radio, and

shot them. Thus, the presence of DNA from someone other than defendant on the radio or in the

van would be relevant, potentially exculpatory, and “would significantly advance his claim of

innocence.”

¶9     Defendant further alleged that he would not have pled guilty if DNA testing had produced

exculpatory results because he would have had a reasonable probability of challenging the

eyewitness accounts, and that DNA testing “might be materially relevant.” Defendant

acknowledged that the section 116-3 standard of “a reasonable probability of acquittal in guilty

plea cases” is more stringent than the material relevance standard applicable in trial cases.

¶ 10   In July 2019, the State filed a motion to dismiss, arguing that forensic testing is available

when the results would significantly advance a claim of actual innocence, but only where testing

would shed new light on defendant’s conviction. The State also maintained that defendant had not

established that the victims’ clothing or swabs from the van were available for testing. As to the



                                                -3-
No. 1-21-0914


recovered audio equipment, it was tested unsuccessfully for usable fingerprints, but the methods

used – superglue, black powder, Ardrox, and Rhodamine – “could have” contaminated any DNA

present. Also, the presence of DNA other than defendant’s would not exculpate him because the

shooter handled the equipment with gloves and the occupants of the van also handled the

equipment prior to the shooting.

¶ 11    The court denied defendant’s motion, finding defendant’s claims to be “simply conjecture

and wishful thinking,” and that “there was no safeguard for any tampering or any preservation and

any results *** would be unreliable” and “tainted.”

¶ 12    On appeal, defendant contends that the court erred in denying his motion for DNA testing

of the audio equipment because identity was at issue, there was a prima facie showing of chain of

custody, and the requested DNA testing had the potential to produce new and noncumulative

evidence that would have raised a reasonable probability of acquittal had the results been available

prior to his plea.

¶ 13    Section 116-3 authorizes a defendant to file a motion in the circuit court where he or she

was convicted “for the performance of fingerprint, Integrated Ballistic Identification System, or

forensic DNA testing, *** on evidence that was secured in relation to the trial or guilty plea which

resulted in his or her conviction” if the evidence was not previously subjected to the requested

testing and the defendant “presents a prima facie case that:

        (1) identity was the issue in the trial or guilty plea which resulted in his or her conviction;

        and




                                                 -4-
No. 1-21-0914


       (2) the evidence to be tested has been subject to a chain of custody sufficient to establish

       that it has not been substituted, tampered with, replaced, or altered in any material aspect.”

       725 ILCS 5/116-3(a), (b) (West 2020).

¶ 14   Identity is at issue if the offender’s identity is disputed or in question. People v. Cocroft,

2020 IL App (1st) 180056, ¶ 21. A defendant may rely on presumptions and conclusory assertions

regarding chain of custody “because the evidence sought to be tested will almost surely have been

within the State’s safekeeping rather than the defendant’s.” Id.

¶ 15   If the defendant presents a prima facie case, the court must order testing if it finds that the

requested testing “employs a scientific method generally accepted within the relevant scientific

community” (id. § 116-3(c)(2)) and that:

       “the result of the testing has the scientific potential to produce new, noncumulative

       evidence (i) materially relevant to the defendant’s assertion of actual innocence when the

       defendant’s conviction was the result of a trial, even though the results may not completely

       exonerate the defendant, or (ii) that would raise a reasonable probability that the defendant

       would have been acquitted if the results of the evidence to be tested had been available

       prior to the defendant’s guilty plea and the petitioner had proceeded to trial instead of

       pleading guilty, even though the results may not completely exonerate the defendant.” Id.

       § 116-3(c)(1).

¶ 16   The “reasonable probability” standard in subsection (c)(1)(ii) governing a guilty plea is a

higher threshold than the “materially relevant” standard in subsection (c)(1)(i) governing a trial.

People v. Thomas, 2017 IL App (3d) 150542, ¶ 16. While test results are materially relevant if




                                                -5-
No. 1-21-0914


they significantly advance a claim of innocence, the results in a guilty plea case would have to

advance a claim of innocence so far that acquittal becomes a reasonable probability. Id.

¶ 17   The allegations in a section 116-3 motion are accepted as true unless contradicted by the

record. Cocroft, 2020 IL App (1st) 180056, ¶ 21. Our review of the disposition of a section 116-3

motion is de novo. Id.

¶ 18   Here, we find that the circuit court did not err in denying defendant’s forensic testing

motion. The record supports the court’s conclusion that defendant’s claim – finding DNA other

than his on the audio equipment could be potentially exonerating – was not meritorious.

Defendant’s assertion that “the shooter’s DNA could have been transferred to the audio equipment

through means other than his hands, or the shooter could have handled the audio equipment without

gloves prior to the shooting” is a double-edged sword: unless the shooter manufactured the

equipment by himself, it is unlikely that only he touched it before the shooting.

¶ 19   Moreover, defendant’s contention that “there was no indication that anyone in the van

actually handled the audio equipment besides the shooter” is contradicted by the record. Police

found the equipment inside the van, and the factual basis for the plea included the fact that the

shooter handed the equipment to the van occupants before shooting, not that he lobbed or dropped

it into the van. Also, Neal told police that the shooter was wearing gloves and that the equipment

was indeed handled by occupants of the van before the shooting. Under these circumstances,

finding DNA other than defendant’s on the equipment would be reasonably expected and not

inconsistent with defendant being the shooter.

¶ 20   Defendant alleges that “[i]f the testing produces results which exclude a defendant as being

the man who held the ‘car-radio’ or touched other surfaces inside the van immediately prior to the



                                                 -6-
No. 1-21-0914


crime, such a result would significantly advance his claim of innocence.” However, neither result

desired by defendant – finding another person’s DNA on the equipment or not finding his DNA

thereon – would exclude defendant as being “the” man who held the equipment prior to shooting

when others clearly touched it and there is evidence that the shooter was wearing gloves. In other

words, even if DNA evidence from the audio equipment showed that defendant’s DNA was not

present and/or someone else’s DNA was present, we do not find a reasonable probability of

acquittal existed if the case had proceeded to trial. See 725 ILCS 5/116-3(c)(1)(ii) (West 2020).

The eyewitness accounts of Ivy, Graham, and Neal that defendant shot at them after handing them

a radio; of Neal that the shooter wore gloves and the van occupants passed the audio equipment

around; and of Tamika and Bell that defendant was present at the crime scene foreclose that

possibility.

¶ 21    Accordingly, the judgment of the circuit court is affirmed.

¶ 22    Affirmed.




                                               -7-